  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                Page 1 of 31 PageID 816



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 BISOUS BISOUS LLC,                           §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §      CIVIL ACTION NO. 3:21-CV-1614-B
                                              §
 THE CLE GROUP, LLC, BISOU                    §
 UPTOWN MANAGER, LLC, and                     §
 JOHN DOES 1–10,                              §
                                              §
      Defendants.                             §

                         MEMORANDUM OPINION AND ORDER

        Before the Court is Plaintiff Bisous Bisous LLC (“Bisous Bisous”)’s Application for a

Temporary Restraining Order and Motion for a Preliminary Injunction (Doc. 12). The Court heard

argument on the motion at a hearing on August 11, 2021, at 3:30 p.m. On the record at this

hearing, the Court GRANTED Bisous Bisous’s motion in part. This Order further explains the

Court’s reasoning. Specifically, the Court GRANTS the pending motion to the extent it seeks a

preliminary injunction enjoining Defendants the Cle Group (“Cle”), Bisou Uptown Manager LLC

(“Bisou Uptown”), and anyone acting in concert with them, from using the term “Bisou” in

association with restaurant services and food and/or beverage products, including advertising for

the same, in Dallas, Texas.




                                               -1-
     Case 3:21-cv-01614-B Document 45 Filed 08/16/21                Page 2 of 31 PageID 817



                                                  I.

                                         BACKGROUND

A.       Factual Background

         This is a trademark infringement case. Bisous Bisous is a bakery on McKinnney Avenue in

Dallas, Texas. Doc. 26, Am. Compl., ¶¶ 1–2. It serves a variety of cakes and French pastries. See

Doc. 13-3, Pl.’s App., 31–38. Andrea Meyer, Bisous Bisous’s owner and pastry chef, began serving

her pastries in 2012 “at the White Rock Local Market in Dallas[.]” Doc. 26, Am. Compl., ¶ 14.

She opened her storefront on McKinney Avenue in 2015. Id. Bisous Bisous owns the following

trademarks:

     •   BISOUS BISOUS, a word mark, Reg. No. 4,811,207, covering “bakery goods, excluding
         solid chocolate”;

     •   BISOUS BISOUS, a word mark, Reg. No. 5,120,605, covering “retail bakery shop”;

     •   BISOUS BISOUS, a word mark, Reg. No. 5,120,206, covering “café and restaurant
         services”;


     •                 , a design mark, Reg. No. 4,811,208, covering “bakery goods, excluding solid
         chocolate”;


     •                 , a design mark, Reg. No. 5,106,226, covering “retail bakery shop”; and


     •                 , a design mark, Reg. No. 5,106,227, covering “café and restaurant services[.]”

Doc. 13-2, Pl.’s App., 23–28.

         According to Bisous Bisous, Cle owns and operates restaurants and nightclubs in Houston,

including a restaurant called Bisou (“Bisou Houston”), which opened in 2018. Doc. 26, Am.




                                                  -2-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                   Page 3 of 31 PageID 818



Compl, ¶¶ 24–26. Bisous Bisous alleges that Bisou Houston has a reputation for poor health

standards, bad food, and rude service. Id. ¶¶ 27–28.

        “In January 2021, Bisous Bisous learned about Cle’s intentions to open another restaurant

under the . . . name Bisou in Dallas” (“Bisou Dallas”). Id. ¶ 33. That same month, Bisous Bisous’s

counsel wrote a letter to Cle “demand[ing] that [Cle]: 1. Cease use of the BISOU mark; and 2.

Undertake never to use or apply to register a trademark that features the term BISOU in

connection with food or restaurant services.” Doc. 22-27, Cle’s App., 80. Cle responded by letter

dated March 2, 2021, refusing Bisous Bisous’s requests. Doc. 13-11, Pl.’s App., 210.

        After weeks of promotion on social media, Bisou Dallas opened on July 7, 2021, on

McKinney Avenue. Doc. 26, Am. Compl., ¶ 45; Doc. 13-10, Pl.’s App., 208. Within 24 hours of

Bisou Dallas’s opening, “dozens of customers left negative reviews about bad food, service, and

treatment” at Bisou Dallas on Bisous Bisous’s Google and Yelp profiles. Doc. 13-1, Pl.’s App., 16–

17; see also generally Doc. 13-19, Pl.’s App., 409–20. Chef Meyer states that Bisous Bisous’s internet

rating fell as a result. Doc. 13-1, Pl.’s App., 18. But Google has since deleted the misdirected

internet reviews. See id.; Doc. 12, Pl.’s Mot., 22.

        According to Chef Meyer, however, confusion between the two eateries began before

Bisous Dallas opened its doors and continued after its opening day. Indeed, Chef Meyer testifies

that one month before Bisou Dallas opened, a prospective employee “mistakenly showed up at

Bisous Bisous” seeking an interview with Bisou Dallas, and “[o]ne week” before it opened, “a carrier

mistakenly delivered a large set of supplies intended for Bisou Dallas to Bisous Bisous.” Doc. 13-1,

Pl.’s App., 16. Additionally, according to Chef Meyer, the bakery receives misdirected phone calls

intended for Bisou Dallas, and she recounts that on July 10, 2021, alone, the bakery received eleven

such phone calls. Id. at 21. Moreover, on August 10, 2021, Bisous Bisous filed a supplemental
                                                  -3-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                   Page 4 of 31 PageID 819



appendix (Doc. 43) comprising: (1) a declaration of Matthew Meyer, co-owner of Bisous Bisous,

(2) two voicemails received by Bisous Bisous, contained on a flash drive, and (3) an email received

by Bisous Bisous.

       In his declaration Mr. Meyer states that, in addition to the eleven misdirected phone calls

on July 10, 2021, the bakery received “at least eleven (11) more misdirected calls between July 16

and August 3, 2021” and “five (5) additional misdirected phone calls between August 4 and August

6, 2021[.]” Doc. 43, Pl.’s Suppl. App., 435. He further states that the bakery received two

misdirected voicemails on August 4, 2021, and one misdirected email on August 4, 2021, from

customers seeking to make reservations at Bisou Dallas. Id. at 434–35.

       Cle adds an interesting twist to this story. Cle submits the declaration of Justin Truesdell,

“an owner and manager” of Bisou Dallas, and Mr. Truesdell describes the following incident: In

preparation for opening, Bisou Dallas hired Vanessa Sanchez as a waitress in early June 2021. Doc.

22-2, Cle’s App., 3. On June 30, 2021, Bisou Dallas sent Ms. Sanchez home after she reported to

work in “inappropriate attire[.]” Id. According to Mr. Truesdell, Ms. Sanchez immediately took to

TikTok, a popular social-media site, and posted a video (“the First TikTok”) describing this

incident. Id.1 In the First TikTok, Ms. Sanchez is sitting in her car, visibly upset, as she recounts

why she was sent home. See Cle’s Ex. 2.

       About a week later, Bisou Dallas learned of the First TikTok and fired Ms. Sanchez. Doc.

22-2, Cle’s App., 3. According to Mr. Truesdell, Ms. Sanchez again immediately took to TikTok

and posted another video (“the Second TikTok”) describing this incident. Id. In the Second

TikTok, Ms. Sanchez reveals to the viewer that the “name of the restaurant” from which she was


       1
          Cle submits the First TikTok, and subsequent TikTok videos purportedly posted by Ms. Sanchez
(identified by her username “@vaneskinnylegnd”), but none of the TikTok videos are timestamped.

                                                 -4-
     Case 3:21-cv-01614-B Document 45 Filed 08/16/21                Page 5 of 31 PageID 820



fired is “Bisou” and that the restaurant’s “grand opening is tomorrow.” Cle’s Ex. 3. She then tells

the viewer to “do what you want with that information. I’m kidding.” Id. Ms. Sanchez’s final words

in the Second TikTok were: “I’m gonna cause a scene online. I’m literally about to leave so many

bad reviews. I don’t care.” Id. Mr. Truesdell states that the Second TikTok received “624,000

views[.]” Doc. 22-2, Cle’s App., 3.

        Cle submits three more TikToks, two of which (“the Third TikTok” and “the Fourth

TikTok”) contain relevant content. In the Third TikTok, among other things, Ms. Sanchez states:

“I don’t care, like, anymore, like, it’s fine. Like, y’all don’t have to keep leaving reviews and

commenting on them, just leave them alone.” Cle’s Ex. 4. And in the Fourth TikTok, among other

things, Ms. Sanchez states: “Stop leaving roaches reviews. Stop leaving reviews of roaches, guys.”

Cle’s Ex. 7. As will be discussed below, it is Cle’s position that these TikToks, particularly the

Second TikTok, instigated all the misdirected negative reviews on Bisous Bisous’s internet pages.

Doc. 21, Cle’s Resp., 9.

B.      Procedural Background

        Bisous Bisous filed its original complaint on July 13, 2021, naming Cle as the only defendant

and alleging claims under the Lanham Act and Texas trademark common law, as well as a claim

for express abandonment/refusal of Cle’s pending trademark application for the words “Bisou

Continental.” Doc. 1, Compl., ¶¶ 46–82. It then filed the pending motion for a TRO and

preliminary injunction (Doc. 12) on July 19, 2021. The Court ordered an expedited response, see

Doc. 15, Order, which it timely received on July 28, 2021. See Doc. 21, Cle’s Resp. Although the

Court had initially ordered the parties that no reply would be permitted, because Cle disputed in

its briefing that it was the proper defendant in this action, the Court ordered Bisous Bisous to file

a reply limited to that issue. Doc. 25, Order. Bisous Bisous timely filed that reply on July 30, 2021.
                                                 -5-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                         Page 6 of 31 PageID 821



See Doc. 31, Reply. Simultaneously, Bisous Bisous filed an amended complaint adding Bisou

Uptown, as well as John Does 1–10, as defendants. Doc. 26, Am. Compl., ¶¶ 6–9. The amended

complaint, the pending motion, and the motion’s supporting materials have been served on Bisou

Uptown, but Bisou Uptown has not appeared in this matter as of August 16, 2021.2 Bisous Bisous’s

motion is fully briefed and argued.

                                                       II.

                                            LEGAL STANDARD

          “Injunctive relief is an extraordinary and drastic remedy, and should only be granted when

the movant has clearly carried the burden of persuasion.” Anderson v. Jackson, 556 F.3d 351, 360

(5th Cir. 2009) (quotation marks and citation omitted). To obtain a preliminary injunction, a

plaintiff must show: “(1) a substantial likelihood of success on the merits; (2) a substantial threat

that it will suffer irreparable injury absent the injunction; (3) that the threatened injury outweighs

any harm the injunction might cause the defendants; and (4) that the injunction will not impair

the public interest.” Enrique Bernat F., S.A. v. Guadalajara, Inc., 210 F.3d 439, 442 (5th Cir. 2000)

(citation omitted).

          “When crafting an injunction, district courts are guided by the Supreme Court's instruction

that ‘the scope of injunctive relief is dictated by the extent of the violation established.’” ODonnell

v. Harris Cnty., 892 F.3d 147, 163 (5th Cir. 2018) (citing Califano v. Yamasaki, 442 U.S. 682, 702

(1979)). However, when a court finds injunctive relief proper, it may bind the parties as well as

“the parties’ officers, agents, servants, employees, . . . attorneys,” and “other persons who are in

active concert or participation with” any of the previously listed persons. Fed. R. Civ. P. 65(d)(2);


          2
              At the August 11 hearing, counsel for Cle confirmed that he will represent Bisou Uptown in this
matter.

                                                       -6-
     Case 3:21-cv-01614-B Document 45 Filed 08/16/21                 Page 7 of 31 PageID 822



see also Waffenschmidt v. MacKay, 763 F.2d 711, 717 (5th Cir. 1985) (“An injunction binds not

only the parties subject thereto, but also nonparties who act with the enjoined party.” (citations

omitted)).

                                                  III.

                                              ANALYSIS

A.      Likelihood of Success on the Merits

        Like in its original complaint, in its amended complaint, Bisous Bisous brings claims for:

(1) federal trademark infringement under 15 U.S.C. § 1114(1); (2) federal unfair competition

under § 1125(a); (3) trademark infringement and unfair competition under Texas common law;

and (4) an order for express abandonment/refusal of Cle’s trademark application for “Bisou

Continental.” Doc. 26, Am. Compl., ¶¶ 53–89. The parties agree that the elements of Bisous

Bisous’s first three claims are the same: (1) that Bisous Bisous has a protectable right in the asserted

marks; and (2) that there is a likelihood of consumer confusion resulting from Defendants’

conduct. Doc. 12, Pl.’s Mot., 8; Doc. 21, Cle’s Resp., 8 & n.34; see also Transparent Energy LLC v.

Premiere Mktg. LLC, 2020 WL 4678438, at *6 (N.D. Tex. July 28, 2020) (collecting cases

establishing that trademark infringement under federal and Texas law, as well as unfair competition

under federal and Texas law, all have the same elements), R.&R. adopted, 2020 WL 4673102 (N.D.

Tex. Aug. 12, 2020). Thus, after dispensing with Cle’s preliminary argument that it is an improper

defendant, the Court analyzes these two elements in turn. Overall, the Court concludes that Bisous

Bisous is substantially likely to succeed on the merits of at least one of its first three claims with

respect to its registered word marks.




                                                  -7-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                    Page 8 of 31 PageID 823



       1.      Bisous Bisous has sued the proper parties.

       As a preliminary matter, Cle claims Bisous Bisous is not likely to succeed on the merits of

its claims against Cle because Cle is not a proper defendant in this case. In his declaration, Mr.

Truesdell states that he is “an owner” of Cle and the person “responsible for all operations and

management” of Cle. Doc. 22-2, Cle’s App., 2. According to Mr. Truesdell, Cle “has no ownership

interest in” either Bisou Houston or Bisou Dallas. Id. Rather, Bisou Dallas is owned by “Bisou

Uptown Manager, LLC.” Id.3 Cle further posits that it “does not control the determination or use

of either restaurant’s marks or signage.” Doc. 21, Cle’s Resp., 4.

       But contrary to Cle’s contention, the evidence supports an inference that Cle promotes

Bisou Dallas under the “Bisou” name. First, Cle itself provides a screenshot of

bisourestaurant.com/experience/, which prominently displays “Cle Group” as the Bisou founder.

Doc. 22-18, Cle’s App., 45–46; see also Doc. 13-17, Pl.’s App., 387. Moreover, Bisou Dallas’s

Instagram profile touts Bisou Dallas as “A #CleGroup Concept.” Doc. 13-17, Pl.’s App., 376, 379,

381. Bisou Dallas’s Facebook profile does as well. Id. at 382. Additionally, Bisou Dallas’s social

media posts direct prospective employees to apply via email at careers@theclegroup.com, id. at

378,    381,    and    encourage      customers     to    make       reservations   via   email   at

reservations@theclegroup.com. Id. at 379, 382–85. Finally, and importantly, “The Cle Group,

LLC” applied on March 1, 2021, for trademark registration of the words “Bisou Continental” as a

word mark in the restaurant and bar services and nightclub entertainment classes. Doc. 22-22,

Cle’s App., 62. Bisous Bisous has filed a reply appendix comprising even more social media posts

suggesting that Cle promotes and manages Bisou Dallas under the “Bisou” name, but the Court


       3
        As noted above, Mr. Truesdell states that he also “work[s] for” Bisou Dallas “as an owner and
manager,” and his “responsibilities include all aspects of operations and management.” Id. at 3.

                                                  -8-
   Case 3:21-cv-01614-B Document 45 Filed 08/16/21                         Page 9 of 31 PageID 824



need not consider this additional evidence to conclude that Cle has not been “wrongfully sued.”

Doc. 21, Cle’s Resp., 1.

        In sum, regardless of its ownership status, it appears that Cle has greater control over the

management and promotion of Bisou Dallas than it has revealed in its briefing. The evidence in

the record suggests that Cle is at least a proper defendant in this matter. But even if it is not, Bisous

Bisous has cured its error by filing an amended complaint to add Bisou Uptown—the entity to

whom Cle is pointing its finger—as a defendant. See Doc. 26, Am. Compl. Bisous Bisous served

the amended complaint, the instant motion, and its supporting appendix on Bisou Uptown on July

29, 2021. Doc. 30, Summons Return. And, as mentioned above, Cle’s counsel is also Bisou

Uptown’s counsel.

        2.       Bisous Bisous has a protectable interest in the mark.

        Bisous Bisous argues it has a protectable right in all its registered marks because it has

continuously used them in commerce for “nearly a decade,” and their registration further lends to

their validity. Doc. 12, Pl.’s Mot., 9. It further posits that its trademark Reg. No. 4,811,208—one

of its design marks—is incontestable because it has been registered for more than five years. Id. at

10.4

        Cle concedes that Bisous Bisous has a protectable right in its trademarks. Doc. 21, Cle’s

Resp., 8. Cle simply argues that the rights are “limited to using [the marks] in ‘connection with

bakery goods.’” Id. at 9 (citing Doc. 12, Pl.’s Mot., 10). But Cle ignores that Bisous Bisous owns



        4
           As noted above, the Court concludes that Bisous Bisous has established likelihood of success on
the merits of its claims at least with respect to its word marks. Bisous Bisous’s word marks protect the use of
the words “Bisous Bisous” in various classes, including restaurant and café services, without regard to the
font, style, or color of the words. Doc. 13-2, Pl.’s App., 22–25. Bisous Bisous’s design marks protect its logo.
See id. at 26–28. The Court need not, and does not, consider Bisous Bisous’s design marks.

                                                      -9-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                     Page 10 of 31 PageID 825



both a word mark for “Bisous Bisous” and a design mark for its logo in the “[c]afé and restaurant

services” class. Doc. 13-2, Pl.’s App., 25, 28. This class includes “[s]ervices for providing food and

drink[.]” 37 C.F.R. § 6.1(43). Thus, Bisous Bisous’s interest is not necessarily as narrow as Cle

states. Because Cle “does not contest whether [Bisous Bisous] ‘has a protectable right in its mark’”

and “[c]onsequently . . . focus[es] on disproving” likelihood of confusion, the Court finds Bisous

Bisous has met this element. Doc. 21, Cle’s Resp., 8.

        3.      Bisous Bisous has established a likelihood of confusion.

        In considering whether a likelihood of confusion exists, courts in the Fifth Circuit consider

the following factors:

        (1) the type of mark allegedly infringed, (2) the similarity between the two marks,
        (3) the similarity of the products or services, (4) the identity of the retail outlets
        and purchasers, (5) the identity of the advertising media used, (6) the defendant’s
        intent, (7) any evidence of actual confusion, and (8) the degree of care exercised
        by potential purchasers.

Springboards to Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 812 (5th Cir. 2019) (cleaned

up). “No one factor is dispositive, and a finding of likelihood of confusion does not even require a

positive finding on a majority of these ‘digits of confusion.’” Elvis Presley Enters., Inc. v. Capece, 141

F.3d 188, 194 (5th Cir. 1998) (citation omitted).

        The Court analyzes each of the confusion factors in turn below.

                i.       Type of Mark

        This factor favors Bisous Bisous. A mark is either generic, descriptive, suggestive, or

arbitrary and fanciful. Dall. Cowboys Football Club, Ltd. v. Am.’s Team Props., Inc., 616 F. Supp. 2d

622, 637 (N.D. Tex. 2009). The more arbitrary or fanciful the mark, the stronger it is—and the

more likely an infringing mark could cause consumer confusion. See id. “A generic term refers to a

particular genus or class of which an individual article or service is but a member[.]” Soweco, Inc.
                                                  -10-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                   Page 11 of 31 PageID 826



v. Shell Oil Co., 617 F.2d 1178, 1183 (5th Cir. 1980) (quotation marks and citation omitted). “[I]t

suggests the ‘basic nature of articles or services.’” Id. (citation omitted). “A descriptive term

identifies a characteristic or quality of” the item, such as its “color, odor, function, dimensions, or

ingredients.” Id. (quotation marks and citations omitted). Meanwhile, a “suggestive term suggests,

rather than describes, some characteristic of the goods to which it is applied and requires the

consumer to exercise his imagination to reach a conclusion as to the nature of those goods.” Id.

(quotation marks omitted). Finally, “[a]rbitrary or fanciful terms . . . bear no relationship to the

product or service with which they are associated.” Id. (quotation marks omitted).

          Cle argues that because “Bisous” means “kisses,” which Cle contends is a generic term,

Bisous Bisous’s marks are generic. Doc. 21, Cle’s Resp., 11. This is incorrect. Neither “bisous” nor

“kisses” suggests the basic nature of Bisous Bisous’s products or services; these words have nothing

to do with bakery goods. Thus, the marks are not generic but arbitrary. See Soweco, 617 F.2d at

1183. Under Cle’s argument, any mark that is not a completely made-up word is generic. This is

not the case. Marks can be stronger than generic, even if they comprise everyday words. See id. at

1184 (noting that the term “‘Penguin’ would be suggestive” “[i]f used as a trademark for

refrigerators”); Sun Water Sys., Inc. v. Vitasalus, Inc., 2007 WL 628099, at *14 (N.D. Tex. Feb. 28,

2007) (“Arbitrary marks, for example, are ‘Fish’ as applied to a bank or ‘Camel’ as applied to

cigarettes.” (citing, inter alia, Wal-Mart Stores, Inc. v. Samra Bros., Inc., 529 U.S. 205, 211 (2000));

Blau Plumbing, Inc. v. S.O.S. Fix-It, Inc., 781 F.2d 604, 609 (7th Cir. 1986) (noting that “Black &

White” is arbitrary as applied to scotch whiskey).

          This factor favors Bisous Bisous because Bisous Bisous’s marks are arbitrary—thus they are

strong.



                                                 -11-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                 Page 12 of 31 PageID 827



               ii.     Similarity Between the Marks

       This factor also weighs in favor of Bisous Bisous. Courts assessing the similarity of marks

compare the marks’ appearance, sound, and meaning. Dall. Cowboys, 616 F. Supp. 2d at 638. Here,

the marks look, sound, and mean the same. “Bisous” is pronounced “bi-zu,” and it means “kisses.”

Doc. 26, Am. Compl., ¶ 1; Doc. 13-2, Pl.’s App., 25. “Bisou” is also pronounced “bi-zu,” and it

means “kiss.” Doc. 12, Pl.’s Mot., 15. The only difference between Bisous Bisous’s word mark

“Bisous Bisous” and Bisou Dallas’s use of the word “Bisou” is that Bisou Dallas uses the word in the

singular (without an “s” on the end), and Bisou Dallas does not repeat the word twice as Bisous

Bisous does.

       Cle emphasizes these differences, but they do not render the marks dissimilar. First, Bisou

Dallas’s use of the word “bisou” in the singular does not mitigate its similarity to Bisous Bisous’s

mark, as the word is pronounced the same in both the singular and the plural. And even if they

were not pronounced the same, this Court agrees with the Second and the Sixth circuits, which

have both found singular/plural distinctions insignificant when considering similarities between

marks. See Innovation Ventures, LLC v. N2G Distrib., Inc., 763 F.3d 524, 535 (6th Cir. 2014);

Mushroom Makers, Inc. v. R. G. Barry Corp., 580 F.2d 44, 47–48 (2d Cir. 1978). Second, there is

no reason to discount that the words look virtually identically and sound identically simply because

Bisous Bisous repeats the word and Defendants do not.

       Cle also argues that Bisou Dallas’s mark and Bisous Bisous’s logo do not look the same.

Doc. 21, Cle’s Resp., 12. But as noted above in footnote 4, the Court does not consider Bisous

Bisous’s logo or any of its design marks, but rather its word marks. As part of this argument, Cle

emphasizes that Bisou Dallas’s mark is “Bisou Continental Cuisine,” rather than just “Bisou.” See

id. But, while Bisou Dallas’s menu displays “Bisou Continental Cuisine,” Bisou Dallas advertises
                                               -12-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                   Page 13 of 31 PageID 828



often with the word “Bisou” alone, not “Bisou Continental Cuisine.” Doc. 22-29, Cle’s App., 49;

Doc. 13-17, Pl.’s App., 380–81. Moreover, while Bisou Dallas’s profile picture on social media

contains the words “continental cuisine,” the word “Bisou” is much more prominently displayed,

and Bisou Dallas’s name itself on social media is simply “Bisou DTX” or “Bisou Dallas.” Doc. 13-

17, Pl.’s App., 376, 382.

       In sum, the Court gives little weight to Cle’s arguments regarding the dissimilarities

between the marks. The Court finds that the marks are similar, and this factor weighs in favor of

Bisous Bisous.

                 iii.   Similarity Between Products or Services

       This factor is a closer call, but the Court concludes it favors Bisous Bisous. In assessing the

similarity of products and services, “exact similarity is not required.” Dall. Cowboys, 616 F. Supp.

2d at 638. “There may be a likelihood of confusion even if the parties are not direct competitors.”

Get Me, LLC v. Abello, 2017 WL 10121544, at *4 (N.D. Tex. Sept. 20, 2017) (citing, inter alia,

Prof’l Golfers Ass’n of Am. v. Bankers Life & Cas. Co., 514 F.2d 665, 669 (5th Cir. 1975) (“This

court has repeatedly held that direct competition is not the sine qua non of trademark

infringement; rather the gist of the action lies in the likelihood of confusion to the public.”)).

       The Court finds the products and services in this case sufficiently similar that this factor

favors Bisous Bisous because both entities sell French-inspired food in a French-inspired eatery.

Cle argues that the products are not similar because Bisous Bisous is a “small quaint neighborhood

bakery and [Bisou Dallas] is a 10,000 square foot Social Dining Hotspot[.]” Doc. 21, Cle’s Resp.,

13. Cle points out that Bisous Bisous sells “$2.00 tart[s]” while Bisou Dallas sells food including a

“$240 ‘tomahawk ribeye[.]’” Id. However, that the two establishments offer different types of food

does not mitigate the similarity between the products and services here. As a threshold matter,
                                                 -13-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                     Page 14 of 31 PageID 829



they both provide restaurant services. Moreover, both serve French-inspired food. Compare Doc.

13-3, Pl.’s App., 34 (Bisous Bisous’s menu—macarons), id. at 36 (Bisous Bisous’s menu—

croissants), id. at 37 (Bisous Bisous’s menu—cruffins), id. at 38 (Bisous Bisous’s menu—eclairs), id.

at 39 (Bisous Bisous’s menu—scones and tarts), with Doc. 22-24, Def.’s App., 67 (Bisou Dallas’s

menu—including, among other things, “escargot & bone marrow,” “jumbo lump crab cake

beignets,” and “pommes frites”).

       It is not required that the entities sell identical items for there to be a similarity between

products. Exxon Corp. v. Tex. Motor Exch. of Hous., Inc., 628 F.2d 500, 505 (5th Cir. 1980) (finding

similarity of products between “Plaintiff Exxon Corporation[,] most noted for its wide range of

petroleum products” sold at service stations that sometimes also provide other car-care services,

and defendant, “engaged primarily in providing automotive repair” because both parties were

“heavily involved in car care”); Choice Hotels Int’l, Inc. v. Goldmark Hosp., LLC, 2014 WL 642731,

at *5 (N.D. Tex. Feb. 19, 2014) (rejecting defendant-hotel’s argument that it was higher-end than

plaintiff-hotel and attracted customers seeking longer stays than that of plaintiff-hotel because both

were hotels); but see Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252, 261 (5th Cir. 1980) (finding

no similarity “between defendants’ pizza and plaintiff’s sugar, salt, mustard, ketchup and other

condiments”).

       In sum, the Court finds this factor favors Bisous Bisous because the products and services

at issue here—restaurant services and French-inspired food—are similar. However, even if the

products and services were too dissimilar to find in favor of Bisous Bisous on this factor, the

confusion factors on balance still weigh in favor of Bisous Bisous.




                                                -14-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                  Page 15 of 31 PageID 830



                 iv.   Identity of Retail Outlets/Purchasers

        This factor favors Bisous Bisous. “Dissimilarities between the retail outlets for and the

predominant consumers of [the parties’] goods lessen the possibility of confusion, mistake, or

deception.” Amstar Corp., 615 F.2d at 262. Likewise, “[d]ifferences in the parties’ customer bases

can lessen the likelihood of confusion.” Dall. Cowboys, 616 F. Supp. 2d at 639 (citations omitted).

        The entities’ retail outlets are similar. Both are brick-and-mortar storefronts on McKinney

Avenue in Dallas. Doc. 13-10, Pl.’s App., 208. Cle makes no direct argument that the retail outlets

are dissimilar; however, many times throughout its briefing it refers to Bisou Dallas as “a 10,000

square foot Social Dining Hotspot,” Doc. 21, Cle’s Resp., 8, 10, 13, and to Bisous Bisous as a small

“neighborhood bakery[.]” Id. at 13, 14. But the Court does not find the size of the establishments

relevant given their proximity to one another and the fact that they are both eateries.

         The establishments also have similar purchasers due to their proximity. See Fletcher’s Orig.

State Fair Corny Dogs, LLC v. Fletcher-Warner Holdings LLC, 434 F. Supp. 3d 473, 492 (E.D. Tex.

2020) (finding identity of purchasers based in part on the fact that the parties shared a geographic

area). Cle argues that the business hours of the two eateries establish that each one has distinct

consumer groups—“most of [Bisous Bisous’s] business occurs before [Bisou Dallas] even opens.”

Doc. 21, Def.’s Resp., 14. According to Cle, this suggests that Bisou Dallas “attracts fine-food

enthusiast[s] and social hotspot seekers from all around the DFW area,” while Bisous Bisous “caters

to customers who live nearby.” Id. at 15 (quotations omitted). But the Court gives this argument

little weight.

        To the extent Bisou Dallas attracts patrons from across the DFW area, Bisous Bisous likely

does, too. Indeed, Bisous Bisous and Chef Meyer have been the subject of local news media and

articles about Dallas-area eateries. See generally Doc. 13-7, Pl.’s App., 77–160; Doc. 13-8, Pl.’s
                                                 -15-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                    Page 16 of 31 PageID 831



App., 162–98. Thus, Bisous Bisous likely attracts customers from around the DFW area. That the

two eateries maintain different business hours does not mitigate that both cater to DFW

residents—whether they have traveled to Uptown for a day or a night out, or whether they live in

in Uptown and are simply visiting a neighborhood spot.

        In sum, the Court finds this factor favors Bisous Bisous because the retail outlets and

purchasers here are similar. However, even if the retail outlets and purchasers were too dissimilar

to find in favor of Bisous Bisous on this factor, the factors on balance would still weigh in favor of

Bisous Bisous.

                 v.     Identity of Advertising Media Used

        This factor favors Bisous Bisous. “The greater the degree of overlap in the marketing

approaches of the two entities, the greater the likelihood of confusion.” Dall. Cowboys, 616 F. Supp.

2d at 639 (alterations incorporated and quoting Quantum Fitness Corp. v. Quantum LifeStyle Ctrs.,

L.L.C., 83 F. Supp. 2d 810, 827 (S.D. Tex. 1999)).

        Bisous Bisous posits that both it and Bisou Dallas “rely on their websites[ and] social media”

to advertise. Doc. 12, Pl.’s Mot., 17. Cle “concedes that both the bakery and the Dallas-based

restaurant currently use the same advertising channels.” Doc. 21, Cle’s Resp., 15 (citation and

quotation marks omitted). Thus, the Court finds this factor weighs in favor of Bisous Bisous.

                 vi.    Defendants’ Intent

        This factor is neutral. “If a plaintiff can show that a defendant adopted a mark with the

intent of deriving benefit from the reputation of the plaintiff, that fact alone ‘may be sufficient to

justify the inference that there is confusing similarity.” Dall. Cowboys, 616 F. Supp. 2d at 640

(quotations and citations omitted). Courts in this circuit focus “on whether the defendant intended

to derive benefits from the reputation of the plaintiff.” Streamline Prod. Sys., Inc. v. Streamline Mfg.,
                                                  -16-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                   Page 17 of 31 PageID 832



Inc., 851 F.3d 440, 455 (5th Cir. 2017) (citation omitted). “But mere awareness of the senior user’s

mark does not establish bad intent.” Id. at 456 (cleaned up) (quoting Conan Props., Inc. v. Conans

Pizza, 752 F.2d 145, 150 (5th Cir. 1985)). “If there is no evidence of intent to confuse, then this

factor is neutral.” Viacom Int’l v. IJR Cap. Invs., L.L.C., 891 F.3d 178, 195 (5th Cir. 2018).

       Bisous Bisous argues that because Defendants were advised of Bisous Bisous’s rights in the

marks via the demand letter and the filing of the complaint in this case, they used the marks with

the intent to confuse the public. Doc. 12, Pl.’s Mot., 18. But because “mere awareness” of Bisous

Bisous’s marks is not enough to establish intent, and Bisous Bisous offers nothing further to

establish Bisou Dallas’s intent, this factor is neutral. Viacom, 891 F.3d at 195.

               vii.    Any Evidence of Actual Confusion

       This factor favors Bisous Bisous. “Although not necessary to find a likelihood of confusion,

the best evidence of likelihood of confusion is provided by evidence of actual confusion.” Dall.

Cowboys, 616 F. Supp. 2d at 640; see also Exxon Corp., 628 F.2d at 506 (citation omitted). “To

show actual confusion, a plaintiff may rely on anecdotal instances of consumer confusion or

consumer surveys.” Scott Fetzer Co. v. House of Vacuums Inc., 381 F.3d 477, 486 (5th Cir. 2004)

(citations omitted). Importantly, “very little proof of actual confusion” is needed to establish a

likelihood of confusion. Streamline, 851 F.3d at 457 (quoting Xtreme Lashes, LLC v. Xtended Beauty,

Inc., 576 F.3d 221, 229 (5th Cir. 2009)). “Testimony of a single known incident of actual confusion

by a consumer has been found to be sufficient evidence to support the district court’s finding of

actual confusion.” Id. (citing La. World Exposition, Inc. v. Logue, 746 F.2d 1033, 1041 (5th Cir.

1984)). And “[e]ven if initial consumer confusion is quickly dispelled, this initial misunderstanding

is evidence of confusion.” Viacom, 891 F.3d at 197. “However, not all confusion counts: evidence

of actual confusion must show more than a fleeting mix-up of names; rather it must show that the
                                                 -17-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                 Page 18 of 31 PageID 833



confusion was caused by the trademarks employed and it swayed consumer purchases.” Id. (internal

quotations omitted and alterations incorporated) (quoting Xtreme Lashes, 576 F.3d at 230).

       Bisous Bisous has presented evidence of actual confusion. First, Bisous Bisous submitted a

declaration of Chef Meyer in which she states that since Bisou Dallas opened, Bisous Bisous has

received phone calls “with questions for Bisou, including whether [the caller may] bring balloons,

what the hours are, whether [the caller] can make a reservation, and what the wait time is[.]” Doc.

13-1, Pl.’s App., 21. In fact, Chef Meyer states that “[o]n July 10, 2021, alone, Bisous Bisous’[s]

bakery manager counted 11 calls that were intended for Bisou Dallas.” Id. But the phone calls did

not end on July 10. As detailed above, Bisous Bisous has received at least fifteen more misdirected

calls (and at least one misdirected email) in the one month since July 10. Doc. 43, Pl.’s Suppl. App.

435. These phone calls alone are enough to find consumer confusion. See Am. Century Proprietary

Holdings, Inc. v. Am. Century Cas. Co., 295 F. App’x 630, 638 (5th Cir. 2008) (finding this factor

“slightly in favor of” plaintiff where plaintiff established three misdirected phone calls over “a

number of years,” along with three other incidents of actual confusion).

       But the phone calls are not the only evidence of confusion. Bisous Bisous has submitted

screenshots of Google and Yelp reviews posted on and soon after the day Bisou Dallas opened that

were intended for Bisou Dallas but were erroneously posted on Bisous Bisous’s page. See generally

Doc. 13-19, Pl.’s App., 409–21. Bisous Bisous posits that it has received “over 30” of these

misdirected reviews. Doc. 12, Pl.’s Mot., 20. Third, Bisous Bisous has submitted screenshots of at

least two social-media posts by Bisou Dallas patrons who, using the social-media sites’ geographical

tag function, “tagged” photos of themselves as located at Bisous Bisous when in fact the photos

reflect that they were at Bisou Dallas. Doc. 13-21, Pl.’s App., 428–30. Finally, Chef Meyer describes

the following two instances: (1) “on June 9, 2021, one individual mistakenly showed up at Bisous
                                                -18-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                  Page 19 of 31 PageID 834



Bisous for an interview when, on information and belief he was seeking to interview at Bisou

[Dallas]”; and (2) “[o]ne week prior to the opening of Bisou Dallas, a carrier mistakenly delivered

a large set of supplies[, addressed to “Bisou Uptown”] and intended for Bisou Dallas[,] to Bisous

Bisous.” Doc. 13-1, Pl.’s App., 16.

       Bisous Bisous has clearly demonstrated actual confusion between it and Bisou Dallas. And

this confusion is not simply a “fleeting mix-up of names[.]” Viacom, 891 F.3d at 197 (citations

omitted). Indeed, the influx of one-star reviews Bisous Bisous experienced following the Bisou

Dallas opening cannot likely be described as “fleeting”; it occurred over the course of a 24-hour

period, and misdirected reviews came from numerous people. They also likely impacted purchases

from Bisous Bisous, as a number of the negative reviews on Bisous Bisous’s Google page were

marked as “helpful” by Google users, indicating visitors to Bisous Bisous’s Google page viewed the

negative reviews and found them helpful in making a purchasing decision. Doc. 13-19, Pl.’s App.,

411–12, 415–17, 420. Further, any doubts about whether the confusion is “fleeting” or enduring

are dispelled by the fact that misdirected phone calls continue to occur.

       Cle raises three arguments in its briefing to rebut Bisous Bisous’s mounting evidence of

actual confusion. First, Cle relies on Ms. Sanchez’s TikToks in arguing that “almost all of the claims

of ‘actual confusion’ that [Bisous Bisous] raises . . . can be attributed to a disgruntled employee”

and her internet following, rather than to actual patrons of Bisou Dallas. Doc. 21, Cle’s Resp., 17.

In support of this argument, Cle points out that some of the negative reviews brought on by the

Second TikTok were posted before Bisou Dallas even opened its doors. Id. Thus, according to Cle,

the internet reviews “do not constitute evidence of ‘actual confusion[.]’” Id. Second, Cle argues

that the interview applicant and the parcel carrier were not consumers. Id. at 18. Third, Cle

acknowledges “that misdirected phone calls may constitute some evidence of actual confusion,”
                                                -19-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                     Page 20 of 31 PageID 835



but it argues that because the evidence of these phone calls is not testimony of actual consumers,

it is hearsay and should not be considered. Id. at 19 (quotation marks omitted). The Court

addresses each of these arguments in turn below. None are persuasive.

        First, the Court acknowledges the fact that Ms. Sanchez’s Second TikTok may have

instigated some of Bisous Bisous’s misdirected reviews, but it does not accept that the Second

TikTok resulted in all the misdirected reviews. The Court moreover rejects Cle’s argument that

the misdirected internet reviews occurred before Bisou Dallas opened its doors on July 7, 2021,

because this is inaccurate. Bisous Bisous’s screenshots evidencing the misdirected Google reviews

were taken on July 8, 2021. See Doc. 13-19, Pl.’s App., 409 (timestamp on top right of page). The

screenshots displaying the misdirected reviews demonstrate that the earliest review was posted “a

day ago” (from July 8, 2021), id. at 420, and the most recent was posted “two hours ago” (from July

8, 2021). Id. at 409. This means that the reviews began on July 7, 2021—the day Bisou Dallas

opened and began serving customers—and continued the following day.5

        The Court also rejects Cle’s general contention that the Second TikTok caused all Bisous

Bisous’s misdirected reviews. Admittedly, some of Bisous Bisous’s reviews posted on July 7 and July

8 appear to be retaliatory and motivated by the Second TikTok. E.g., id. at 414 (stating that “the

manager made a pass” at the reviewer, so the reviewer spit in his water bottle and then “hid in the

bushes” to watch him drink it); id. at 417 (stating that the reviewer’s dog ran away because of the



        5
          Bisous Bisous offers screenshots of many Google reviews and three Yelp reviews. Doc. 13-19, Pl.’s
App., 409–21. The Court notes that one of the three Yelp reviews was posted the day before Bisou Dallas
opened—on July 6, 2021—and all three appear to have been posted from outside the state of Texas. Id. at
421. This tends to support Cle’s argument that many of the misdirected reviews were not from customers
but from Ms. Sanchez’s TikTok followers. However, as explained below, there are many Google reviews
that appear legitimate, and the Court credits those. Thus, the Court need not rely on Bisous Bisous’s Yelp
reviews at all.


                                                   -20-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                     Page 21 of 31 PageID 836



business); id. at 418 (stating that reviewer was served “pulverized cockroaches” and was told it was

“artisanal honey”); id. at 419 (stating that “the manager body slammed” the reviewer); id. at 411

(“guys this isn’t the place the girl on tiktok was talking about”). But many more of the negative

reviews are simply one-star reviews without comment or with comments that appear legitimate,

reflective of a customer’s actual experience at Bisou Dallas. E.g., id. 409 (“their food is way

overpriced and it’s not even good. it was a waste of my time”); id. at 411 (“horrible experience,

service was slow and the food was mediocre at best.”); id. at 412 (reflecting three one-star reviews

without comment and another with the comment “DO NOT COME HERE!!! Just such a

disgusting place”); id. at 413 (reflecting four one-star reviews without comment); id. at 415

(reflecting three one-star reviews without comment); id. at 417 (reflecting two one-star reviews

without comment and another with the comment “Very rude service would not go back ever again.

Do not recommend.”).6

        Given that more of the negative reviews on Bisous Bisous’s Google page appear to reflect

actual Bisou Dallas customers’ true experiences at Bisou Dallas than appear to be motivated by Ms.

Sanchez’s Second TikTok, the Court assumes that at least some of the misdirected negative reviews

were instances of confused consumers.

        Second, the Court does not reject the confusion of the interview applicant and the parcel

carrier wholesale. As this Court has held before, non-consumer confusion can be given some slight,

“discount[ed]” weight. See Firebirds Int’l, LLC v. Firebird Rest. Grp., LLC, 397 F. Supp. 3d 847, 867

(N.D. Tex. 2019) (Boyle, J.) (citing Healix Infusion Therapy, Inc. v. Healix, Inc., 2018 WL 1801149,


        6
          The Court acknowledges that Cle has lodged hearsay objections to Bisous Bisous’s evidence of
misdirected internet reviews, but this hearsay objection is summarily overruled. Doc. 24, Obj., 4. Bisous
Bisous offers these internet reviews for the same reason that Cle offers the TikToks—to simply established
that they happened, not to establish the truth of the matters asserted in them.

                                                  -21-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                       Page 22 of 31 PageID 837



at *18–19 (S.D. Tex. Apr. 16, 2018)). Thus, the Court considers the confusion of the interview

applicant and the parcel carrier as weighing slightly in favor of Bisous Bisous.

        Finally, the Court overrules Cle’s argument based on the admissibility of Chef Meyer’s

statements about the misdirected phone calls. As stated above, Cle argues that because Bisous

Bisous’s evidence of misdirected phone calls is in Chef Meyer’s declaration and not actual

consumer testimony, it is hearsay. Doc. 21, Cle’s Resp., 19. It is not hearsay because the phone

calls are not being offered for the truth of the matters asserted in the phone calls, but instead for

the fact that they happened. It matters not what the customers said or asked in their phone calls; it

only matters that the customers called Bisous Bisous, intending to reach Bisou Dallas. The

testimony is therefore not hearsay.7

        At the August 11 hearing, Cle raised the additional argument that this factor is only met

when consumers are actually confused between a plaintiff’s and a defendant’s products. Cle posited

at the hearing that no consumer would be confused between a pastry (from Bisous Bisous) and a

steak (from Bisou Dallas), for example. Cle pointed the Court to various cases noting that, to be

infringing, a mark must create confusion as to the source of products. E.g., Checkpoint Sys. Inc. v.

Check Point Software Techs., Inc., 269 F.3d 270, 279–80 (3d Cir. 2001); Planet Hollywood (Region

IV), Inc. v. Hollywood Casino Corp., 80 F. Supp. 2d 815, 881 (N.D. Ill. 1999), opinion clarified, 1999

WL 1186802 (N.D. Ill. Dec. 9, 1999). The Court finds that evidence of confusion for purposes of

this factor does not need to be as specific as Cle states. See Armco, Inc. v. Armco Burglar Alarm Co.,

693 F.2d 1155, 1160 (5th Cir. 1982) (finding evidence of misdirected phone calls “at least once a


        7
          In any event, the evidentiary standard at this stage in the proceedings is “less rigorous” than at
trial. ADT, LLC v. Cap. Connect, Inc., 145 F. Supp. 3d 671, 687 n.15 (N.D. Tex. 2015) (considering “news
reports [that] contain[ed] hearsay” “to support [a] finding that [the plaintiff had] proven actual confusion”
for purposes of a preliminary injunction in a trademark case).

                                                    -22-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                    Page 23 of 31 PageID 838



month” and of confusion of an employee’s friends sufficient under this factor). Nonetheless, Bisous

Bisous has established confusion as to the source of products and services at issue. The misdirected

Google reviews demonstrate that at least some consumers received products and services from

Bisou Dallas and later—when writing their reviews—mistook those products and services as having

come from Bisous Bisous. RE/MAX Int’l, Inc. v. Trendsetter Realty, LLC, 655 F. Supp. 2d 679, 706–

07 (S.D. Tex. 2009) (noting that “post-sale confusion” “is relevant to a determination of a

likelihood of confusion” (quoting Elvis Presley Enters., 141 F.3d at 204)).

        In sum, Bisous Bisous has demonstrated actual confusion, and Cle’s attempts to cast doubt

on the actual confusion are unavailing. The Court finds this factor favors Bisous Bisous.

                viii.   Degree of Care Exercised by Potential Purchasers

        This factor favors Bisous Bisous. “[T]he greater the care potential purchasers exercise, the

less likely it is they will confuse a junior mark user’s products or services with the senior mark user’s

products or services.” Springboards to Educ., 912 F.3d at 817 (citation omitted). “Where items are

relatively inexpensive, a buyer may take less care in selecting the item, thereby increasing the risk

of confusion.” Streamline, 851 F.3d at 458 (citation omitted).

        Bisous Bisous’s menu includes sweets ranging in price from $2.00 for a tart or $4.00 for a

croissant, to $45.00 for a cake or macaron platter. Doc. 13-3, Pl.’s App., 32, 34, 36, 39. Bisou

Dallas’s menu includes food items ranging in price from $7.00 for an appetizer or a salad, to $29.00

for pasta, to $59.00 for a prime ribeye, to $240.00 for a “double” “tomahawk ribeye alla

florentina[.]” Doc. 22-24, Cle’s App., 67. Neither eatery serves items that are of such “a ‘big ticket’”

that purchasers “are likely to exercise great care” in selecting them. RE/MAX Int’l, 655 F. Supp. 2d

at 707. Rather, consumers likely do not exercise great care in selecting food items. See id. (collecting



                                                  -23-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                   Page 24 of 31 PageID 839



cases noting that things like “rice” or “t-shirts” are of such a price that consumers are not likely to

exercise great care but “carpeting” is).

       Cle emphasizes that its items are pricey while Bisous Bisous serves items that are priced as

low as $2.00. Doc. 21, Def.’s Resp., 19 (describing a Bisou Dallas entrée that costs $18.00). But

Bisou Dallas’s food is not so expensive that consumers would apply extra scrutiny in selecting it.

       In sum, the Court finds that this factor favors Bisous Bisous because the two eateries’ items

are not so expensive that consumers are likely to exercise a high degree of care in selecting them.

And overall, because Bisous Bisous has demonstrated a protectable interest in its marks, and it has

demonstrated a likelihood of confusion under the confusion factors based on Bisou Dallas’s use of

the word “bisou” in connection with food and restaurant services, Bisous Bisous has demonstrated

a substantial likelihood of success on the merits of its three trademark claims.

B.     Irreparable Injury

       The Court finds that Bisous Bisous has demonstrated irreparable injury such that a

preliminary injunction is warranted. “[A]n injury is irreparable only if it cannot be undone through

monetary remedies[.]” Enter. Int’l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464,

472–73 (5th Cir. 1985) (citations omitted). Threat of irreparable injury is present in a trademark

case when a plaintiff has lost control of the quality of goods and services being associated with its

mark. Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 313 (5th Cir. 2008); see also Kos

Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 726 (3d Cir. 2004) (“Grounds for irreparable injury

include loss of control of reputation, loss of trade, and loss of goodwill.” (citation omitted)).

       Bisous Bisous first contends that, while this has been an open question in the past, Congress

recently clarified by amendment to the Lanham Act that when a trademark plaintiff has established

likelihood of success on the merits, irreparable injury is presumed. Doc. 12, Pl.’s Mot., 21. Indeed,
                                                 -24-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                    Page 25 of 31 PageID 840



as of December 27, 2020, the Lanham Act provides: “A plaintiff seeking any . . . injunction [under

§ 1125(a), (c), or (d)] shall be entitled to a rebuttable presumption of irreparable harm . . . upon a

finding of likelihood of success on the merits . . . in the case of a motion for a preliminary injunction

or a temporary restraining order.” 15 U.S.C. § 1116(a); see also Suzie’s Brewery Co. v. Anheuser-

Busch Cos., LLC, 2021 WL 472915, at *12 (D. Or. Feb. 9, 2021) (applying this newly codified

presumption). Neither the Fifth Circuit, nor, until now, any district court within the Fifth Circuit,

has applied a rebuttable presumption under this statutory language. At the hearing, this Court

found that Bisous Bisous is entitled to this statutory presumption, and that finding remains

unchanged. But even absent the statutory presumption, Bisous Bisous has demonstrated a threat

of irreparable injury.

        Indeed, according to Bisous Bisous, “even if there was no statutory presumption,” that

“[h]ighly negative, misdirected reviews . . . impacted [its] Google rating in just 48 hours” establishes

irreparable injury, and the Court agrees. Doc. 12, Pl.’s Mot., 22. Chef Meyer testifies that Bisous

Bisous “relies on word of mouth promotion and customer reviews posted” online to promote its

business. Doc. 13-1, Pl.’s App., 4. And, while Bisous Bisous acknowledges that Google has deleted

the misdirected reviews on Bisous Bisous’s page, it argues that it “may never know how many

customers and sales it lost—and may continue to lose—as a result of the . . . negative reviews”

before they were deleted. Doc. 12, Pl.’s Mot., 22–23. In fact, as noted above, many of the

misdirected negative reviews were deemed “helpful” by other Google users, indicating that

potential Bisous Bisous customers viewed the negative reviews and considered them in deciding

whether to visit Bisous Bisous. Doc. 13-19, Pl.’s App., 411–12, 417. The Court finds this sufficient

to establish threat of irreparable harm.



                                                  -25-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                 Page 26 of 31 PageID 841



        Cle argues Bisous Bisous cannot establish irreparable harm because the misdirected

negative reviews “ended weeks ago,” there is “no evidence that the negative reviews continue,”

and the “bakery’s Google rating is right back to 4.6[.]” Doc. 21, Cle’s Resp., 20. It is unclear

whether the misdirected negative reviews continue. But even if Bisous Bisous has not received any

more misdirected reviews, that does not undermine the loss of control of its reputation and goodwill

that Bisous Bisous has likely experienced as a result of Bisou Dallas’s conduct. The Court poses the

following illustration as an example: Two friends, both Dallas residents, discuss local French

eateries. Friend One asks Friend Two, “Have you heard of Bisous Bisous?” Friend Two responds,

“That place on McKinney?” Friend One replies, “Yes.” Meanwhile, Friend One is referring to

Bisous Bisous and Friend Two is referring to Bisou Dallas. Friend Two will now relay any impression

Friend Two has of Bisou Dallas, and Friend One will impute that impression to Bisous Bisous.

Whether positive or negative, Bisous Bisous, in this scenario, has lost control of its reputation to

Bisou Dallas. And on this record, the Court finds this scenario entirely plausible, if not extremely

likely. This is irreparable.

        Cle also argued at the hearing that Bisous Bisous’s irreparable harm is undermined by the

fact that Bisous Bisous had notice of Cle’s intentions to open Bisou Dallas months before it filed

the pending motion. Cle points to the demand letter Bisous Bisous sent in January 2021. Doc. 22-

27, Cle’s App., 79–81. Cle posits that Bisous Bisous should have filed this motion then. But as the

Court stated at the hearing, any injury would have been too speculative in January, and the Court

would not have provided Bisous Bisous relief at that time.

        Given that Bisou Dallas’s use of the word “bisou” in connection with its restaurant and food

likely infringes Bisous Bisous’s word marks, and given that Bisous Bisous has no control over the



                                                -26-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                       Page 27 of 31 PageID 842



quality of Bisou Dallas’s offerings,8 Bisous Bisous has established irreparable harm such that a

preliminary injunction is warranted.

C.      Balance of the Harms

        The balance of the harms favors issuing a preliminary injunction. “Although defendants

will suffer some amount of harm if a preliminary injunction is issued, courts usually hold that when

defendants improperly use a plaintiff’s trademark, the threatened harm to the plaintiff outweighs

the threatened harm to the defendants.” Ramada Franchise Sys., Inc. v. Jacobcart, Inc., 2001 WL

540213, at *3 (N.D. Tex. May 17, 2001) (citation omitted). Here, Bisous Bisous has established

likelihood of success on the merits of its trademark claims and a finding that it has established a

threat of irreparable injury. As a result, the Court finds that the balance of the harms favors a

preliminary injunction. See Fletcher’s, 434 F. Supp. 3d at 496 (noting that defendants would “incur

costs associated with ceasing to use the . . . marks” at issue, but holding the plaintiff’s “burden of

losing control of its mark, the loss of customers, and the harm to [the plaintiff’s] reputation and

goodwill are greater than the costs to Defendants, who ha[d] failed to identify any cost to them

not created by their own likely infringing activities”).

        Cle offers no concrete hardship it will suffer if Bisous Bisous is afforded injunctive relief—

Cle only argues that the requested relief is overreaching. Doc. 21, Cle’s Resp., 22. According to


        8
          Bisous Bisous emphasizes Bisou Houston’s negative reputation to support its contention that Bisous
Bisous’s reputation may be tarnished if it is erroneously associated with Bisou Dallas. See generally Doc. 13-
13, Pl.’s App., 213–331 (Bisou Houston’s Yelp reviews); Doc. 13-14, Pl.’s App., 332–39 (Bisou Houston’s
TripAdvisor reviews); Doc. 13-15, Pl.’s App., 340–53 (Bisou Houston’s Google reviews); Doc. 13-16, Pl.’s
App., 354–74 (Houston Culture Map article describing Bisou Houston as “controversial”). The Court will
not impute Bisou Houston’s reputation to Bisou Dallas. In any event, Bisou Dallas’s reputation does not
matter—Bisous Bisous has lost control of its reputation and goodwill to Bisou Dallas, even if Bisou Dallas’s
reputation is good. See Joy Mfg. Co .v CGM Valve & Gauge Co., 730 F. Supp. 1387, 1394 (S.D. Tex. 1989)
(“When a likelihood of confusion exists, the plaintiff’s lack of control over the quality of the defendant’s
goods constitutes immediate and irreparable harm, regardless of the actual quality of the defendant’s
goods.”).

                                                    -27-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                      Page 28 of 31 PageID 843



Cle, it is “clear” from Bisous Bisous’s filings “that the bakery is not simply trying to protect [itself,

but it is] trying to completely shut down” Bisou Dallas. Id. The Court rejects this argument, as Cle

offers no support for its position that Bisous Bisous’s requested relief would “shut down” Bisou

Dallas. The Court also notes that Cle had notice that its conduct may be infringing before it opened

Bisou Dallas. In any event, by this Order, the Court will enter a limited preliminary injunction—

no broader than necessary to alleviate the harm that Bisous Bisous is suffering.

D.       The Public Interest

         Entering a preliminary injunction serves the public interest. “The public interest is always

served by requiring compliance with Congressional statutes such as the Lanham Act and by

enjoining the use of infringing marks.” Sparrow Barns & Events, L.L.C. v. Ruth Farm Inc., 2019 WL

1560442, at *10 (E.D. Tex. Apr. 10, 2019) (citing T-Mobile US, Inc. v. AIO Wireless L.L.C., 991

F. Supp. 2d 888, 929 (S.D. Tex. 2014)); see also Paulsson, 529 F.3d at 313 (finding that enjoining

an infringing user serves the public interest). Because Bisous Bisous has demonstrated likelihood

of success on the merits of its infringement claims, “it has also shown that a preliminary injunction

will serve the public interest.” Fletcher’s, 434 F. Supp. 3d at 497.

E.       Cle’s Evidentiary Objections

         Cle raises thirty-four discrete evidentiary objections to Bisous Bisous’s appendix materials.

See Doc. 24, Obj. The Court reviews those objections below.

         First, several of Cle’s objections are overruled as moot because the evidence is not

necessary, and has not been relied on, in considering Bisous’s Bisous’s motion. Those are:

     •   Exhibit D, “Screenshots of excerpts of Bisous Bisous’[s] pages on Yelp, Google, and
         TripAdvisor as of July 15, 2021,” which Cle argues are hearsay;




                                                  -28-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                Page 29 of 31 PageID 844



   •   Exhibits L, M, and N, Screenshots of reviews of Bisou Houston on Yelp, Google, and
       TripAdvisor, which Cle argues are hearsay;

   •   Exhibit O, “Compilation of online articles discussing Cle’s violations of Covid safety
       guidelines and expansion of Bisou to Dallas,” which Cle argues are hearsay;

   •   Exhibit Q, “Compilation of screenshots of Bisou Houston’s Instagram, Facebook, and
       website taken on July 13–15, 2021,” which Cle argues are hearsay;

   •   Exhibit S, “Article published by the Dallas Observer, ‘Just One Kiss: Bisous Bisous Gets 32
       One-Star Reviews Intended for New Neighbor,’” which Cle argues is hearsay;

   •   Meyer Declaration ¶ 20, in which Chef Meyer states that following sending Cle a demand
       letter, Bisous Bisous was hopeful Cle would cease using the word “bisou,” but instead the
       Bisou restaurants “cop[y] Bisous Bisous by creating a desert sampler [they] call[] Bisou
       Bisou,” and which Cle claims contains legal conclusions; and

   •   Meyer Declaration ¶¶ 21, 22, 23, 24, 25, and 26 which discuss Bisou Houston’s negative
       reviews and press, and which Cle claims are hearsay.

       Next, many of Cle’s hearsay objections are overruled on the ground that they are not offered

nor considered for the truth of the matter asserted, but for the fact that they occurred or exist.

Those are:

   •   Exhibit E, “Collection of online articles about Bisous Bisous’[s] participation in Dallas
       culinary events”;

   •   Meyer Declaration ¶¶ 11, 12, and 13, in which Chef Meyer discusses the media attention
       Bisous Bisous has received;

   •   Exhibit F, “Collection of online articles about Bisous Bisous”;

   •   Exhibit P, “Compilation of screenshots of Bisou Dallas’s Instagram, Facebook, and website
       taken on July 11–15, 2021”;

   •   Exhibit R, “Compilation of screenshots of Yelp and Google reviews on Bisous Bisous’[s]
       pages directed to Bisou Dallas taken on July 8, 2021”; and

   •   Meyer Declaration ¶¶ 28, 30, and 31, noting that Bisou Dallas advertised its staff needs on
       Instagram, noting that Bisou Dallas advertised its opening night on Instagram, and that
       following the opening, Bisous Bisous received misdirected reviews.


                                               -29-
 Case 3:21-cv-01614-B Document 45 Filed 08/16/21                  Page 30 of 31 PageID 845



       Finally, Cle raises a few non-hearsay objections to certain paragraphs in the Meyer

Declaration. Those are:

   •   Meyer Declaration ¶ 17, in which Chef Meyer describes when she learned of the plans to
       open Bisou Dallas on McKinney and discusses what the words “bisou” and “bisous” mean
       in French. Cle claims this paragraph comprises legal conclusions of a lay witness. This
       objection is overruled because ¶ 17 does not contain a legal conclusion.

   •   Meyer Declaration ¶ 27, in which Chef Meyer describes how both Bisou restaurants
       advertise on social media using the name “Bisou.” Again, Cle claims this contains legal
       conclusions and hearsay. This objection is overruled because, first, there is no legal
       conclusion within the paragraph. Chef Meyer can testify to things she has personally
       observed on social media. Second, to the extent there are out-of-court statements
       contained within the paragraph, they are not hearsay because they are not offered for their
       truth but for the fact that they were made.

   •   Meyer Declaration ¶ 33, in which Chef Meyer states that she will never know how many
       customers she lost due to Bisou Dallas’s conduct and that “while [she] was concerned about
       Cle’s infringement, [she] never could have imagined just how devastating it actually turned
       out to be.” Cle claims this paragraph contains legal conclusions and lacks foundation. This
       objection is overruled because, to the extent it contains a legal conclusion (discusses “Cle’s
       infringement”), the Court need not credit it for the purpose of ruling on this motion.
       Moreover, to the extent Chef Meyer lacks foundation or knowledge of the extent of harm
       her business has suffered, the Court credits Bisous Bisous’s other evidence to infer the harm
       Bisous Bisous has suffered.

   •   Meyer Declaration ¶ 36, in which Chef Meyer discusses the misdirected phone calls her
       bakery received. Cle claims this paragraph lacks foundation. This objection is overruled.
       Chef Meyer owns the bakery. She does not lack foundation to testify as to phone calls her
       bakery receives.


                                                IV.

                                         CONCLUSION

       For the above reasons, Bisous Bisous’s Application for a Temporary Restraining Order and

Motion for a Preliminary Injunction (Doc. 12) is GRANTED in part. The Court issues the

following preliminary injunction: Cle, Bisou Uptown, and anyone acting in concert with them, are




                                               -30-
  Case 3:21-cv-01614-B Document 45 Filed 08/16/21                Page 31 of 31 PageID 846



PRELIMINARILY ENJOINED from using the term “Bisou” in association with restaurant

services and food and/or beverage products, including advertising for the same, in Dallas, Texas.

       At the hearing, Cle asked the Court to order Bisous Bisous to post a bond in light of this

ruling. Cle’s request is DENIED WITHOUT PREJUDICE to seeking this relief by formal motion.



       SO ORDERED.

       SIGNED: August 16, 2021.




                                                      ___________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE




                                               -31-
